        Case 6:20-cv-00797-MC           Document 13      Filed 09/02/20     Page 1 of 1



David J. McGlothlin, Esq. (SBN: 165634)
david@kazlg.com
KAZEROUNI LAW GROUP, APC
2633 E. Indian School Road, Suite 460
Phoenix, AZ 85016
Telephone: (602) 265-3332
Facsimile: (800) 520-5523

Attorney for the Plaintiff


                              UNITED STATES DISTRICT COURT
                                   DISTRICT OF OREGON
                                        [EUGENE DIVISION]
 Ian McKay, individually and on behalf of all            CASE NO.: 6:20-CV-00797-MC
 others similarly situated,

                                                         NOTICE OF VOLUNTARY DISMISSAL OF
                           Plaintiff,                    ACTION WITH PREJUDICE AS TO THE
 vs.                                                     NAMED PLAINTIFF AND WITHOUT
                                                         PREJUDICE AS TO THE PUTATIVE CLASS
 Willamette Ventures, LLC d/b/a Salem Harley
 Davidson, an Oregon limited liability
 company,

                           Defendant.


       Plaintiff Ian McKay hereby moves to dismiss the above entitled action with prejudice as to
the named Plaintiff and without prejudice as to the Putative Class, pursuant to Fed. R. Civ. P.
41(a)(1)(A)(ii).
       WHEREFORE, Plaintiff respectfully requests that this Court dismiss this action with
prejudice as to the named Plaintiff and without prejudice as to the Putative Class, pursuant to Fed. R.
Civ. P. 41(a)(1)(A)(ii).

Date: September 2, 2020                               KAZEROUNI LAW GROUP, APC

                                                      By: /s/ David J. McGlothlin
                                                            David J. McGlothlin, Esq.
                                                            Attorney for the Plaintiff



________________________________________________________________________________________________
NOTICE OF VOLUNTARY DISMISSAL           - 1 of 1 -                   CASE NO.: 6:20-CV-00797-MC
